Citation Nr: 9927014	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-33 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, and died in December 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the appellant's claim on 
appeal.  That decision has been appealed to the Board.


FINDING OF FACT

The appellant has not submitted competent medical evidence 
that shows that the disability which caused the veteran's 
death had a nexus or relationship to the veteran's military 
service, including exposure to herbicides.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death, including as a result 
of exposure to herbicides, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that the cancer which 
caused the veteran's death was incurred as a result of 
exposure to the herbicide Agent Orange in service, and that 
such exposure ultimately led to the veteran's death.  As 
such, she should be entitled to Dependency and Indemnity 
Compensation (DIC) benefits.   

Before reaching the merits of the appellant's claim, the 
question which must be answered in this case is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the appellant fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

In order to establish entitlement to DIC benefits the 
appellant must establish that the veteran died of a 
disability of service origin.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disability 
caused the death, or substantially and materially contributed 
to it.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).

The veteran's death certificate reveals that the veteran died 
in December 1988, of carcinoma of the colon with metastasis.  
A January 1989 statement from the VA Chief of Medical 
Services indicates that an autopsy revealed that the veteran 
died "as the result of tumor replacement of his liver, which 
was so extensive that it interfered with the vital processes 
necessary to sustain life."  The autopsy report noted that 
the veteran suffered a pulmonary hemorrhage "thought most 
likely to be due to the liver's inability to make clotting 
factors."  The report also noted that the veteran had 
adenocarcinoma of the liver and colon. 

Service connection is presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  However, this list of diseases does 
not include carcinoma of the colon or the liver.  See 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307; 3.309(e) 
(1998).  The inclusion of certain diseases, as opposed to 
others, within this list reflects a determination by the 
Secretary of Veterans Affairs (Secretary), based on sound 
medical evidence, that there exits a positive association 
between (A) the occurrence of those diseases in humans and 
(B) the exposure of humans to an herbicide agent.  See 
38 U.S.C.A. § 1116(b)(1).  Moreover, the Secretary, under the 
authority granted by the Agent Orange Act of 1991, 
specifically has indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a number of diseases for which the Secretary has not 
specifically determined a presumption of service connection 
applies.  See 61 Fed. Reg. 41442-41449 (1996).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  In view of the fact that neither carcinoma 
of the colon or of the liver are included among the 
presumptive diseases for Agent Orange, under 38 C.F.R. 
§§ 3.307, 3.309(e), the Board must next determine whether 
service connection for these disorders is warranted on a 
direct basis.  See Combee, 34 F.3d 1039, 1045.

Service medical records contain no complaints of, or 
treatment for, symptoms attributable to cancer of the colon 
or liver.  The veteran's separation examination report 
indicated no clinical abnormalities. 

Private treatment records from August 1988 form Cornwall 
Hospital indicate that the veteran had been in good health 
until six months before when he developed a number of 
symptoms, including a 30 to 40 lb. weight loss.  A liver 
biopsy was performed, which revealed metastatic 
adenocarcinoma.  The veteran was subsequently found to have 
adenocarcinoma of the colon, with secondary carcinoma in the 
lymph nodes.  Treatment records from Montefiore Hospital 
noted continuing treatment for metastatic cancer of the colon 
and liver.  The veteran passed away in December 1988.

Given this record, it is clear that the veteran's cancer was 
first manifest many years following his period of active 
service and the exposure to any herbicides the veteran may 
have been exposed to during service.  Significantly, the 
appellant has submitted no medical evidence that offers an 
opinion that the veteran's fatal cancer was in fact related 
to herbicide exposure.  In order to establish a well-grounded 
claim for service connection for the cause of the veteran's 
death the record must contain a medical opinion showing a 
nexus or link between the veteran's service, including 
exposure to herbicides, and adenocarcinoma of the liver or 
colon, both listed as the cause of his death. 

A January 1989 statement from Eugene Schreiner, M.D., noted 
that prior to his death, the veteran had been under Dr. 
Schreiner's care for metastatic carcinoma of the colon.  Dr. 
Schreiner stated that the veteran had been exposed to Agent 
Orange in Vietnam and that "there has been some speculation 
that Agent Orange may be etiologically related to solid 
tumors of this type."  The Board notes, however, that Dr. 
Schreiner did not provide an opinion that the veteran's 
carcinoma of the colon or liver was due to exposure to Agent 
Orange, only that "there has been some speculation" about 
an etiological relationship.  The Board finds Dr. Schreiner's 
statement is not sufficient to well-ground the appellant's 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The appellant has also submitted excerpts from a pamphlet on 
how to file claims for service connection for disorders 
claimed as secondary to exposure to herbicides.  The Board 
observes that the pamphlet lists the diseases for which 
service connection is presumed when arising in veterans who 
have been determined to have been exposed to Agent Orange, 
and that, as noted above, cancer of the liver and the colon 
are not included on this list.  The appellant, however, has 
highlighted non-Hodgkin's lymphoma.  Under this heading, the 
text states "cancer affecting lymph nodes, bone marrow, 
spleen and liver."  The Board notes that, while the 
veteran's cancer affected the liver and lymph nodes, none of 
the extensive medical records indicate the veteran was ever 
diagnosed with non-Hodgkin's lymphoma.  

The only evidence presented by the appellant that tends to 
show a connection between the veteran's death and service are 
her own statements.  However, as a layperson, the appellant 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  See 
Espiritu v. Derwinski,   2 Vet. App. 492 (1992).  Because of 
the lack of competent medical evidence of such a 
relationship, the claim for service connection for the cause 
of the veteran's death is not well grounded and is thus 
denied.  Simply put, what is missing is a medical opinion or 
medical evidence that relates that the veteran's death was 
due to exposure to herbicides, or in some other way related 
to the veteran's military service.  While the Board 
recognizes the veteran's honorable service to his country, 
and sympathizes with the appellant's loss, the Board notes 
that the appellant's claim is not well grounded and must be 
denied.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

